182 F.2d 347
George T. DALEY, Appellant,v.SEARS, ROEBUCK & COMPANY, Appellee.
No. 11067.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
Sindell & Sindell, Jack G. Day, Cleveland, Ohio, for appellant.
Thompson, Hine & Flory, Thomas E. Lipscomb, Cleveland, Ohio, for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the record, briefs and argument of counsel;


2
And the Court being of the opinion that the ruling is controlled by Steinbeck v. John Hauck Brewing Co., 7 Ohio App. 18 and Turoff v. Richmond, 76 Ohio App. 83, 61 N.E.2d 486. See also: Den Braven v. Public Service Electric & Gas Co., 115 N.J.L. 543, 181 A. 46; Abar v. Ramsey Motor Service, 195 Minn. 597, 263 N.W. 917; Bennett v. McGoldrick-Sanderson Co., 15 Wash.2d 130, 142-144, 129 P.2d 795.


3
On the authority of said cases and for the reasons stated by the District Judge in his Memorandum Opinion, it is ordered that the judgment of the District Court be affirmed. 90 F.Supp. 561.